 


                                              
PLAN OF EXCHANGE
BY WHICH

DIAMOND POWERSPORTS INC.
(a Florida corporation)
SHALL ACQUIRE
GOLDEN DRAGON FOOD & BEVERAGE
IMPORT & EXPORT CO. OF HONG KONG LTD.
(a  corporation organized under the law of Hong Kong Special Administrative
Region of People’s Republic of China)
 
 
I. RECITALS1

 
 
1. The Parties to this Plan of Exchange:

 
(1.1) Diamond Powersports Inc

 
(1.2) Golden Dragon Food & Beverage Import & Export Co. of Hong Kong Ltd.

 
(1.3) Pierre Elliott

 
 
2. The Capital of the Parties:

 
(2.1) The Capital of DPWS

 
(2.2) The Capital of Golden Dragon

 
(2.3) The Capital of Elliott

 
 
3. Transaction Descriptive Summary:

 
 
4. "Pinksheets - Other OTC" quotation market compliance

 
 
5. Florida compliance

 
 
6. Audited Financial Statements.

 
 
II. PLAN OF REOGANIZATION

 
 
1. Conditions Precedent to Closing.

 
(1.1) Shareholder Approval.

 
(1.2) Board of Directors

 
(1.3) Due Diligence Investigation.

 
(1.4) The Rights of Dissenting Shareholders

 
(1.5) All of the Terms, Covenants and Conditions

 
(1.6) The Representations and Warranties

 
(1.7) Certification of Elliott and DPWS

 
 
2. Conditions Concurrent and Subsequent to Closing.

 
(2.1) Delivery of Registered Capital of Golden Dragon.

   (2.2) Acquisition Share Issuance
   (2.3) Settlement of DPWS Liabilities
   (2.4) Forward Split of Common Stock
   (2.5) Resignation of Elliott and Appointment of Golden Dragon Nominees
   (2.6) Uplisting to NASD's Over-the-Counter Bulletin Board Quotation Market
 
 
3. Plan of Acquisition

 
(3.1) Exchange and Reorganization:

 
(3.2) Issuance of Common Stock:

 
(3.3) Closing/Effective Date:

 
(3.4) Surviving Corporations

 
(3.5) Rights of Dissenting Shareholders:

 
(3.6) Service of Process and Address

 
(3.7) Surviving Articles of Incorporation

 
(3.8) Surviving By-Laws

 
(3.9) Further Assurance, Good Faith and Fair Dealing

 
(3.10) General Mutual Representations and Warranties

 
(3.10.1) Organization and Qualification

 
(3.10.2) Corporate Authority

 
(3.10.3) Ownership of Assets and Property

 
(3.10.4) Absence of Certain Changes or Events

 
(3.10.5) Absence of Undisclosed Liabilities

 
(3.10.6) Legal Compliance

 
(3.10.7) Legal Proceedings

 
(3.10.8) No Breach of Other Agreements

 
(3.10.9) Capital Stock

 
(3.10.10) Brokers' or Finder's Fees

 
(3.11) Miscellaneous Provisions

 
(3.11.1)

 
(3.11.2)

 
(3.11.3)

 
(3.11.4)

 
(3.11.5)

 
(3.11.6)



4. Termination


5. Closing


6. Merger Clause
 
The Remainder of this Page is Intentionally left Blank
 
 
 

--------------------------------------------------------------------------------

 
 
PLAN OF EXCHANGE
BY WHICH
Diamond Powersports Inc.
(a Florida corporation)
SHALL ACQUIRE
Golden Dragon Food & Beverage
Import & Export Co. Of Hong Kong Ltd.
(a  corporation organized under the law of Hong Kong Special Administrative
Region of People’s Republic of China)
 


ADJUSTMENTS: lead                                                    This Plan
of Exchange (the “Agreement” or “Plan of Exchange”) is made and dated as of this
22th day of May, 2008, and is intended to supersede all previous oral or written
agreements, if any, between the parties, with respect to its subject matter.
This Agreement anticipates that extensive due diligence shall have been
performed by both parties. All due diligence shall have been completed by the
Parties no later than June 2, 2008.


I. RECITALS
1. The Parties to this Agreement:


(1.1) Diamond Powersports Inc. ("DPWS"), a Florida corporation.


(1.2) Golden Dragon Food & Beverage Import & Export Co. Of Hong Kong Ltd., a
corporation organized under the laws of Hong Kong Special Administrative Region
of Peoples’ Republic of China (“Golden Dragon”).


(1.3) Pierre Elliott ("Elliott"), an individual resident of the State of
Florida.


2. The Capital of the Parties:


(2.1) The Capital of DPWS consists of 5,000,000 authorized shares of Preferred
Stock, par value $.001, none of which issued and outstanding, and 100,000,000
authorized shares of Common Stock, par value $.001, of which 16,277,835 shares
issued and outstanding, which are planned to forward split fifteen for one (1 to
15) yielding an aggregate issued and outstanding shares total of 144,167,525.


(2.2) The Capital of Golden Dragon consists of HK$ 312,400.00 in registered
capital (US$1=7.81 HK$), which for the purposes of this Agreement, is referred
to as “common stock” or “capital stock”.


(2.3) The Capital of Elliott owns / controls 9,405,164 shares of Common Stock of
DPWS, representing approximately 57.8% of the issued and outstanding shares of
Common Stock of DPWS.
 
3. Transaction Descriptive Summary: DPWS desires to acquire Golden Dragon and
the shareholders of Golden Dragon (the “Golden Dragon Shareholders”) desire that
Golden Dragon be acquired by DPWS. DPWS would acquire 100% of the capital stock
of Golden Dragon in exchange for the issuance by DPWS of 40,000,000 (pre-split)
new shares of Common Stock to Golden Dragon, which will give Golden Dragon a
'controlling interest' in DPWS representing approximately 71% of then issued and
outstanding shares of Common Stock. In addition, Elliott will deliver his
9,155,164 shares to a third party investor pursuant to a separate purchase
agreement, and retain 250,000 shares as an investment. The transaction will not
immediately close but shall be conditioned upon (1) the issuance of 40,000,000
(pre-split) new shares of Common Stock of DPWS to the Golden Dragon
shareholders, which should take no longer than 60 days; (2) the increase in DPWS
authorized shares from 100,000,000 shares to 5,000,000,000 shares; (3) a deposit
of 9,155,164 shares of Common Stock of DPWS by Elliott into the escrow account;
(4) the elimination of any known or potential liabilities of DPWS by Elliott,
which are not covered by Golden Dragon; (5) the resignation of Elliott from the
board of directors and as officer of DPWS and appointment of his successor(s) as
designated by Golden Dragon and/or the Golden Dragon Shareholders; (6) complete
transition and transfer of DPWS’s transfer agent account to Guardian Registrar &
Transfer, Inc.; (7) forgiveness of all debts, loans, guaranty’s, legal claims
and contracts that Elliot (or his family)  may have against DPWS; (8) retirement
of any DPWS common stock that Elliot and/or Elliot’s family owns or has rights
to with the exception of the 250,000 shares Elliot is to retain; (9) mailing of
an information statement to all shareholders of DPWS briefly describing the
terms of the Plan of Exchange.  As an express condition precedent to Closing,
should any shareholders of DPWS dissent prior to Closing, all claims and issues
shall be settled by Elliot; (10) Elliot shall eliminate all liabilities of DPWS
as set forth on Exhibit A attached hereto and any additional liabilities that
may be undisclosed but are discovered prior to Closing.  The parties intend that
the transactions qualify and meet the Internal Revenue Code requirements for a
tax free reorganization, in which there is no corporate gain or loss recognized
by the parties, with reference to Internal Revenue Code (IRC) sections 354 and
368. In addition, the parties agree to take the following actions subsequent to
Closing: (1) Golden Dragon will pay off DPWS liabilities up to $200,000, at the
option of Golden Dragon, in cash or in an equivalent amount of common stock of
DPWS; (2) DPWS will take all steps to complete the forward split of Common Stock
by fifteen for one (1 to 15); (3) Golden Dragon will give Lashae LLC a cashier’s
check in the amount of $28,000USD; (4) Golden Dragon will assist DPWS to
re-obtain its trading status on the NASD’s Over-the-Counter Bulletin Board
quotation market, and cover all filing and compliance costs incurred after the
Closing.


4. "Pinksheets - Other OTC" quotation market compliance. DPWS will make all
appropriate shareholder notifications in connection with the acquisition,
including the change of control and elimination of the remaining liabilities,
and DPWS shall cause the same to be filed with the "Pinksheets - Other OTC"
quotation market, if deemed applicable.


5. Florida compliance.  Articles of Exchange are required to be filed by
Florida law as the last act to make the plan of exchange final and effective
under Florida law.


6. Audited Financial Statements. In connection with DPWS’s filing with NASD’s
Over-the-Counter Bulletin Board quotation market to re-obtain the trading
status, Golden Dragon has agreed to provide audited financial statements for the
years ended 2007 and 2006 prepared by PCAOB auditor in conformity with U.S. GAAP
to DPWS.


 
 

--------------------------------------------------------------------------------

 
 
II. PLAN OF EXCHANGE


1. Conditions Precedent to Closing.


The obligation of the parties to consummate the transactions contemplated herein
are subject to the fulfillment or waiver prior to the closing of the following
conditions precedent:
 
(1.1) Shareholder Approval. Golden Dragon and DPWS shall have secured their
shareholders approvals for this transaction, if required, in accordance with the
laws of its place of incorporation and its constituent documents.
 
    (1.2) Board of Directors. The Boards of Directors of each of Golden Dragon
and DPWS shall have approved the transaction and this agreement, in accordance
with the laws of its place of incorporation and its constituent documents.
    
  (1.3) Due Diligence Investigation. Each party shall have furnished to the
other party all corporate and financial information which is customary and
reasonable, to conduct its respective due diligence, normal for this kind of
transaction. If either party determines that there is a reason not to complete
the Plan of Exchange as a result of their due diligence examination, then they
must give written notice to the other party prior to the expiration of the due
diligence examination period. The due diligence period, for purposes of this
paragraph, shall have expired on June 2, 2008. The Closing Date shall be three
days after the satisfaction or waiver of all of the conditions precedent to
closing set forth in this Plan of Exchange, unless extended to a later date by
mutual agreement of the parties.
    
    (1.4) The rights of dissenting shareholders, if any, of each party shall
have been satisfied and the Board of Directors of each party shall have
determined to proceed with the Plan of exchange.  As an express condition
precedent to Closing, should any shareholders of DPWS dissent prior to Closing,
all claims and issues shall be settled by Elliot prior to Closing.
    
    (1.5) All of the terms, covenants and conditions of the Plan of exchange to
be complied with or performed by each party before Closing shall have been
complied with, performed or waived in writing.


 (1.6) The representations and warranties of the parties, contained in the Plan
of exchange, as herein contemplated, except as amended, altered or waived by the
parties in writing, shall be true and correct in all material respects at the
Closing Date with the same force and effect as if such representations and
warranties are made at and as of such time; and each party shall provide the
other with a certificate, certified either individually or by an officer, dated
the Closing Date, to the effect, that all conditions precedent have been met,
and that all representations and warranties of such party are true and correct
as of that date. The form and substance of each party's certification shall be
in form reasonably satisfactory to the other.
 
        (1.7) Certification of Elliott and DPWS. It shall be a condition
precedent to the obligation of Golden Dragon and the Golden Dragon Shareholders
to consummate the transactions contemplated herein that a certification of
Elliott, signed in his individual capacity, and substantially similar to the
following form be delivered to Golden Dragon on the date of execution:


(i)
DPWS is a corporation duly organized and validly existing under the laws of the
State of Florida and has all requisite corporate power to own, operate and lease
its properties and assets and to carry on its business.
(ii)
The authorized capitalization and the number of issued and outstanding capital
shares of DPWS are accurately and completely set forth in the Plan of Exchange.

(iii)
The issued and outstanding shares of DPWS (including 40,000,000 (pre-split) new
investment shares of Common Stock of DPWS to be issued to the Golden Dragon
Shareholders) have been duly authorized and validly issued and are fully paid
and non-assessable.
(iv)
DPWS has the full right, power and authority to sell, transfer and deliver the
40,000,000 (pre-split) new investment shares of Common Stock of DPWS to the
Golden Dragon Shareholders, and, upon delivery of the certificates representing
such shares as contemplated in the Plan of Exchange, will transfer to the Golden
Dragon Shareholders good, valid and marketable title thereto, free and clear of
all liens.

(v)
DPWS has taken all steps in connection with the Plan of Exchange, the increase
in the authorized share capital of Common Stock to 5,000,000,000, which are
necessary to comply in all material respects with the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as well as the rules and
regulations promulgated pursuant thereto.
(vi)
DPWS has taken all steps in connection with the Plan of Exchange and the
issuance of 40,000,000 (pre-split) new investment shares of Common Stock of
DPWS, which are necessary to comply in all material respects with the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as well as the
rules and regulations promulgated pursuant thereto.

(vii)
Elliott has eliminated all liabilities listed on Exhibit A and there are no
unknown liabilities and/or threatened litigation or claims against DPWS.  In the
event liabilities are discovered after Closing, any liability that arose while
Elliot was in control of DPWS shall be paid for by Elliot and shall be the sole
responsibility of Elliot.  
(viii)
Elliott confirms that Elliot has delivered his 9,155,164 shares to the Escrow
Agent for the benefit of a third party investor pursuant to a separate purchase
agreement, and retained and controls no more than 250,000 shares of DPWS as an
investment.



 
 

--------------------------------------------------------------------------------

 
 
    (1.8)  Delivery of Closing Documents.  It shall be a condition precedent to
Closing that Elliot deliver physical copies of:


(i)  
A certificate of good standing for DWPS from the State of Florida of recent date
acceptable to Golden Dragon.

(ii)  
A certified copy of DWPS Articles evidencing the increase in authorized capital
as contemplated in thie Plan of Exchange.

(iii)  
An executed copy of a consent of the majority shareholders of DWPS approving the
Plan of Exchange and approving the appointment of Golden Dragon’s nominees to
the board of directors of DWPS.

(iv)  
  An executed copy of a resolution by the Board of Directors of DWPS approving
the Plan of Exchange and approving the appointment of Golden Dragon’s nominees
as executive officers of DWPS.

(v)  
An executed resignation of all members of the Board of Directors and Executives
of DWPS.

(vi)  
An executed settlement, release and waiver of all debts, loans, guaranty’s,
legal claims and contracts that Elliot, Elliot’s family and any legal entity
owned or controlled by Elliot or Elliot’s family may have against DWPS.

(vii)  
A certified shareholder list of DWPS signed by Guardian Registrar & Transfer,
Inc.

(viii)  
Executed releases of all liens and UCC filings against DWPS.

(ix)  
An executed release on the promissory note/loan for that certain DPWS truck.

(x)  
The Information Statement mailed to all shareholders of DWPS and a receipt from
Guardian Registrar & Transfer, Inc. indicating the mailing is complete.

(xi)  
Original certificates of all DPWS common stock that Elliot and/or Elliot’s
family owns or has rights to with the exception of the 250,000 shares Elliot is
to retain.

(xii)  
One waiver/release from each individual or organization, whose obligation Elliot
is required to settle listed in Exhibit A attached hereto indicating they have
been paid in full and have no further claim against DWPS.



2. Conditions Concurrent and Subsequent to Closing.


(2.1) Delivery of Registered Capital of Golden Dragon.  Immediately upon or
within 30 days from the date of Closing, DPWS shall own 100% of the beneficial
interest of Golden Dragon Food & Beverage Import & Export Co. of Hong Kong Ltd.


(2.2) Acquisition Share Issuance. Immediately upon the Closing, DPWS shall issue
to the Golden Dragon Shareholders 40,000,000 (pre-split) new investment shares
of Common Stock of DPWS in exchange for 100% of the capital stock of Golden
Dragon.


(2.3) Settlement of DPWS Liabilities. Immediately subsequent to the Closing,
Golden Dragon will begin to pay off the remaining DPWS liabilities listed in
Exhibit A (only those liabilities that are not the responsibility of Elliot) but
in no event shall Golden Dragon be responsible for more than $200,000 worth of
liabilities.  In addition, Golden Dragon shall not be responsible for any
liabilities not specifically set forth in Exhibit A. Golden Dragon may at their
option, settle the liabilities they are responsible for in cash or with the
common stock of DPWS.


(2.4) Forward Split of Common Stock. Immediately subsequent to the Closing, DPWS
will begin the steps to complete the forward split of Common Stock by fifteen
for one (15:1);


(2.5) Uplisting to NASD’s Over-the-Counter Bulletin Board Quotation Market.
Immediately subsequent to the Closing, Golden Dragon will assist DPWS in the
process of re-obtaining its trading status on the NASD’s Over-the-Counter
Bulletin Board quotation market, and cover all filing and compliance costs
incurred after the Closing.


3. Plan of Exchange


(3.1) Exchange and Reorganization: DPWS and Golden Dragon shall be hereby
reorganized, such that DPWS shall acquire 100% of the capital stock of Golden
Dragon, and Golden Dragon shall become a wholly-owned subsidiary of DPWS.


(3.2) Issuance of Common Stock: Within 60 days after the effective date of the
Plan, DPWS shall issue 40,000,000 (pre-split) new investment shares of Common
Stock of DPWS to or for the Golden Dragon Shareholders.


(3.3) Delivery of Common Stock: Upon signing this Plan of Exchange, Elliott
shall deliver his 9,155,164 shares of Common Stock of DPWS to the account of the
Escrow Agent.


(3.3) Closing/Effective Date: The Plan of exchange shall become effective
immediately upon approval and adoption by the parties hereto, in the manner
provided by the law of the places of incorporation and constituent corporate
documents, and upon compliance with governmental filing requirements, such as,
without limitation, the filing of Articles of Exchange, if applicable under
State Law. Closing shall occur when all conditions precedent to closing have
been met or are waived by the parties.  The Effective Date shall occur when all
conditions of the Plan of Exchange have been met or waived by the parties.  


(3.4) Surviving Corporations: Both corporations shall survive the exchange and
reorganization herein contemplated and shall continue to be governed by the laws
of its respective jurisdiction of incorporation.


(3.5) Rights of Dissenting Shareholders: Subsequent to Closing each Party is the
entity responsible for the rights of its own dissenting shareholders, if any.


(3.6) Service of Process and Address: Each corporation shall continue to be
amenable to service of process in its own jurisdiction, exactly as before this
acquisition.  The address of DPWS is 5150 NW 109th Ave., Suite 4, Sunrise,
Florida 33351. The address of Golden Dragon Food & Beverage Import & Export Co.
of Hong Kong Ltd. is 18 Floor One Finance Center No. 1 Harbour View Street
Central Hong Kong, Hong Kong.


(3.7) Surviving Articles of Incorporation: the Articles of Incorporation of each
Corporation shall remain in full force and effect, unchanged.


(3.8) Surviving By-Laws: the By-Laws of each Corporation shall remain in full
force and effect, unchanged.


(3.9) Further Assurance, Good Faith and Fair Dealing: the Directors of each
Company shall and will execute and deliver any and all necessary documents,
acknowledgments and assurances and do all things proper to confirm or
acknowledge any and all rights, titles and interests created or confirmed
herein; and both companies covenant expressly hereby to deal fairly and in good
faith with each other and each others shareholders. In furtherance of the
parties desire, as so expressed, and to encourage timely, effective and
businesslike resolution the parties agree that any dispute arising between them,
capable of resolution by arbitration, shall be submitted to binding arbitration.
As a further incentive to private resolution of any dispute, the parties agree
that each party shall bear its own costs of dispute resolution and shall not
recover such costs from any other party.


(3.10) General Mutual Representations and Warranties. The purpose and general
import of the Mutual Representations and Warranties, are that each party has
made appropriate full disclosure to the others, that no material information has
been withheld, and that the information exchanged is accurate, true and correct.
These warranties and representations are made by each party to the other, unless
otherwise provided in this agreement, and they speak and shall be true
immediately before Closing.


 
 

--------------------------------------------------------------------------------

 
 
 
(3.10.1) Organization and Qualification. Each corporation is duly organized and
in good standing, and is duly qualified to conduct any business it may be
conducting, as required by law or local ordinance.



 
(3.10.2) Corporate Authority. Each corporation has corporate authority, under
the laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.



 
(3.10.3) Ownership of Assets and Property. Each corporation has lawful title and
ownership of it property as reported to the other, and as disclosed in its
financial statements.



 
(3.10.4) Absence of Certain Changes or Events. Each corporation has not had any
material changes of circumstances or events which have not been fully disclosed
to the other party, and which, if different than previously disclosed in
writing, have been disclosed in writing as currently as is reasonably
practicable.  Specifically, and without limitation:



 
   (3.10.4-a) the business of each corporation shall be conducted only in the
ordinary and usual course and consistent with its past practice, and neither
party shall purchase or sell (or enter into any agreement to so purchase or
sell) any properties or assets or make any other changes in its operations,
respectively, taken as a whole, or provide for the issuance of, agreement to
issue or grant of options to acquire any shares, whether common, redeemable
common or convertible preferred, in connection therewith;



 
   (3.10.4-b) Except as set forth in this Plan of Exchange, neither corporation
shall (i) amend its Articles of Incorporation or By-Laws, (ii) change the number
of authorized or outstanding shares of its capital stock, or (iii) declare, set
aside or pay any dividend or other distribution or payment in cash, stock or
property to the extent that which might contradict or not  comply with any
clause or condition set forth in this Plan of Exchange, LOI or Escrow Agreement;



 
   (3.10.4-c) Neither corporation shall (i) issue, grant or pledge or agree or
propose to issue, grant, sell or pledge any shares of, or rights of any kind to
acquire any shares of, its capital stock, (ii) incur any indebtedness other than
in the ordinary course of business, (iii) acquire directly or indirectly by
redemption or otherwise any shares of its capital stock of any class or (iv)
enter into or modify any contact, agreement, commitment or arrangement with
respect to any of the foregoing;



 
   (3.10.4-d) Except in the ordinary course of business, neither party shall (i)
increase the compensation payable or to become payable by it to any of its
officers or directors; (ii) make any payment or provision with respect to any
bonus, profit sharing, stock option, stock purchase, employee stock ownership,
pension, retirement, deferred compensation, employment or other payment plan,
agreement or arrangement for the benefit of its employees (iii) grant any stock
options or stock appreciation rights or permit the exercise of any stock
appreciation right where the exercise of such right is subject to its discretion
(iv) make any change in the compensation to be received by any of its officers;
or adopt, or amend to increase compensation or benefits payable under, any
collective bargaining, bonus, profit sharing, compensation, stock option,
pension, retirement, deferred compensation, employment, termination or severance
or other plan, agreement, trust, fund or arrangement for the benefit of
employees, (v) enter into any agreement with respect to termination or severance
pay, or any employment agreement or other contract or arrangement with any
officer or director or employee, respectively, with respect to the performance
or personal services that is not terminable without liability by it on thirty
days notice or less, (vi) increase benefits payable under its current severance
or termination, pay agreements or policies or (vii) make any loan or advance to,
or enter into any written contract, lease or commitment with, any of its
officers or directors;



 
   (3.10.4-e) Neither party shall assume, guarantee, endorse or otherwise become
responsible for the obligations of any other individual, firm or corporation or
make any loans or advances to any individual, firm or corporation, other than
obligations and liabilities expressly assumed by the other that party;



 
   (3.10.4-f) Neither party shall make any investment of a capital nature either
by purchase of stock or securities, contributions to capital, property transfers
or otherwise, or by the purchase of any property or assets of any other
individual, firm or corporation.

 
     (3.10.5) Absence of Undisclosed Liabilities. Each corporation has, and has
no reason to anticipate having, any material liabilities which have not been
disclosed to the other, in the financial statements or otherwise in
writing.  Elliott has eliminated all liabilities listed on Exhibit A and there
are no unknown liabilities and/or threatened litigation or claims against
DPWS.  In the event liabilities are discovered after Closing, any liability that
arose while Elliot was in control of DPWS shall be paid for by Elliot and shall
be the sole responsibility of Elliot.  Elliot shall hold harmless the Golden
Dragon and DPWS and its respective agents or representatives (the "Indemnified
Persons") for, and will pay to the Indemnified Persons, the amount of, any loss,
liability, claim, damage (including, without limitation, incidental and
consequential damages), cost, expense (including, without limitation, interest,
penalties, costs of investigation and defense and the reasonable fees and
expenses of attorneys and other professional experts) or diminution of value,
whether or not involving a third-party claim (collectively, "Damages"), directly
or indirectly arising from, attributable to or in connection with:


(a)  
any representation or warranty made by Elliot in this agreement or any closing
deliveries, that is, or was at the time made, false or inaccurate, or any breach
of, or misrepresentation with respect to, any such representation or warranty;
and



(b)  
any breach by the Elliot of any covenant, agreement or obligation of Elliot
contained in this agreement.



(c)  
any claims or litigation relating to Elliot or DPWS while Elliot was in control
of DPWS now pending or threatened or which may hereafter be brought against
Indemnified Persons based upon events occurring prior to the date hereof and not
attributable to the acts of the Indemnified Persons.



(d)  
any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, losses, liabilities and reasonable legal and other expenses
incident to any of the foregoing.



 
 

--------------------------------------------------------------------------------

 
 
 
(3.10.6) Legal Compliance. Each corporation shall comply in all material
respects with all Federal, state, local and other governmental (domestic or
foreign) laws, statutes, ordinances, rules, regulations (including all
applicable securities laws), orders, writs, injunctions, decrees, awards or
other requirements of any court or other governmental or other authority
applicable to each of them or their respective assets or to the conduct of their
respective businesses, and use their best efforts to perform all obligations
under all contracts, agreements, licenses, permits and undertaking without
default.



 
(3.10.7) Legal Proceedings. Each corporation has no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.



 
(3.10.8) No Breach of Other Agreements.  This Agreement, and the faithful
performance of this agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.



 
(3.10.9) Capital Stock. The issued and outstanding shares and all shares of
capital stock of each corporation is as detailed herein, that all such shares
are in fact issued and outstanding, duly and validly issued, were issued as and
are fully paid and non-assessable shares, and that, other than as represented in
writing, there are no other securities, options, warrants or rights outstanding,
to acquire further shares of such corporation.





 
(3.10.10) Brokers' or Finder's Fees. Each corporation is not aware of any claims
for brokers' fees, or finders' fees, or other commissions or fees, by any person
not disclosed to the other, which would become, if valid, an obligation of
either company.



(3.11) Miscellaneous Provisions


 
(3.11.1) Except as required by law, no party shall provide any information
concerning any aspect of the transactions contemplated by this Agreement to
anyone other than their respective officers, employees and representatives
without the prior written consent of the other parties hereto. The aforesaid
obligations shall terminate on the earlier to occur of (a) the Closing, or (b)
the date by which any party is required under its articles or bylaws or as
required by law, to provide specific disclosure of such transactions to its
shareholders, governmental agencies or other third parties. In the event that
the transaction does not close, each party will return all confidential
information furnished in confidence to the other.  In addition, all parties
shall consult with each other concerning the timing and content of any press
release or news release to be issued by any of them.



 
(3.11.2) This Agreement may be executed simultaneously in two or more
counterpart originals. The parties can and may rely upon facsimile signatures as
binding under this Agreement, however, the parties agree to forward original
signatures to the other parties as soon as practicable after the facsimile
signatures have been delivered.



 
(3.11.3)  The Parties to this Agreement have no wish to engage in costly or
lengthy litigation with each other. Accordingly, any and all disputes which the
parties cannot resolve by agreement or mediation, shall be submitted to binding
arbitration under the rules and auspices of any competent arbitration
association.  As a further incentive to avoid disputes, each party shall bear
its own costs, with respect thereto, and with respect to any proceedings in any
court brought to enforce or overturn any arbitration award. This provision is
expressly intended to discourage litigation and to encourage orderly, timely and
economical resolution of any disputes which may occur. This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Florida,
U.S.A. applicable to agreements made and to be performed in that state, without
regard to any of its principles of conflicts of laws or other laws which would
result in the application of the laws of another jurisdiction.  This Agreement
shall be construed and interpreted without regard to any presumption against the
party causing this Agreement to be drafted.  In the unlikely event that the
parties to this Agreement do not enter into binding arbitration in connection
with any action, suit or proceeding between the parties relating to this
Agreement, or transactions contemplated hereby and thereby, each of the parties
unconditionally and irrevocably consents to the exclusive jurisdiction of the
courts of the State of Florida located in Dade County and the Federal District
Court for the Southern District of Florida.  Each of the parties hereto
unconditionally and irrevocably waives any objection to venue in Dade County.
Each of the parties hereto hereby waives its rights to a jury trial of any claim
or cause of action based upon or arising out of this Agreement or the
transactions contemplated hereunder including contract claims, tort claims,
breach of duty claims and all other common law or statutory claims.  Each of the
parties hereto hereby represents and agrees that each has reviewed this waiver
and each knowingly and voluntarily waives its rights to a jury trial following
consultation with legal counsel.  In the event of litigation, a copy of this
Agreement may be filed as a written consent to a trial by the court.



 
 

--------------------------------------------------------------------------------

 


 
(3.11.4) If any provision of this Agreement or the application thereof to any
person or situation shall be held invalid or unenforceable, the remainder of the
Agreement and the application of such provision to other persons or situations
shall not be effected thereby but shall continue valid and enforceable to the
fullest extent permitted by law.



 
(3.11.5) No waiver by any party of any occurrence or provision hereof shall be
deemed a waiver of any other occurrence or provision.



 
(3.11.6) The parties acknowledge that both they and their counsel have been
provided ample opportunity to review and revise this agreement and that the
normal rule of construction shall not be applied to cause the resolution of any
ambiguities against any party presumptively.



4. Termination. The Plan of exchange may be terminated by written notice, at any
time prior to closing, (i) by mutual consent, or (ii) by either party during the
due diligence phase.  In the event that termination of the Plan of exchange by
either or both, as provided above, the Plan of exchange shall forthwith become
void and there shall be no liability on the part of either party or their
respective officers and directors.


5. Closing.  The parties hereto contemplate that the closing of this Plan of
Exchange shall occur no more than three days after all of the conditions
precedent have been met or waived.  The closing deliveries will be made pursuant
to this Agreement. In addition, within 60 days of signing the Plan of Exchange,
DPWS shall issue to the Golden Dragon shareholders 40,000,000 (pre-split) new
investment shares of Common Stock of DPWS, and DPWS shall acquire 100% of the
capital stock of Golden Dragon.


6.  Merger Clause.  This Plan of Exchange constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, and such document
supersedes all prior understandings or agreements between the parties hereto,
whether oral or written, with respect to the subject matter hereof, all of which
are hereby superseded, merged and rendered null and void.
 
IN WITNESS WHEREOF, The parties hereto, intending to be bound, hereby sign this
Plan of Exchange below as of the date first written above.
 
DIAMOND POWERSPORTS INC.
 
By: ____________________________
Pierre Elliott, President


 
Pierre Elliott (Individually)
 
By: ____________________________
Pierre Elliott
 


GOLDEN DRAGON FOOD & BEVERAGE
IMPORT & EXPORT CO. OF HONG KONG LTD.
 


By:             ____________________________
Cesar I. Cuenca, President


 
By:             ____________________________
Frank Yglesias, Vice-President

